PER CURIAM.
Appellant challenges his conviction and sentence on four grounds. We need only address Appellant’s third contention: that the failure to give Standard Jury Instruction in Criminal Cases 3.7 regarding reasonable doubt was fundamental error. The State commendably concedes error on this point on the authority of Cavagnaro v. State, — So.3d-(Fla. 3d DCA 2012), which we adopt. Because we reverse on this point and remand for a new trial, we need not reach Appellant’s remaining contentions.
REVERSED and REMANDED.
WOLF, VAN NORTWICK, and LEWIS, JJ., concur.